Citation Nr: 1116644	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  00-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the appellant's income was excessive for purposes of her May 2000 claim of entitlement to Department of Veterans' Affairs (VA) improved death pension benefits.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.  He died in March 1994; the appellant is his widow.

This matter came to the Board of Veterans' Appeals (Board) from a May 2000 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The appellant testified at an RO hearing in July 2001.

In November 2002, the Board determined that the appellant's countable annualized income was excessive for purposes of eligibility for VA improved death pension benefits.  The appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a January 2005 Order, the Court vacated and remanded the matter to the Board for readjudication.  Thereafter, the Board remanded the matter in September 2008 for action to comply with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations, in accordance with the January 2005 Court Order.

The Board notes that the required steps directed by the Board's September 2008 remand have been completed.  Most notably, in September 2009, complete notice was provided to the appellant advising her of the evidence necessary to substantiate her claim, as well as what evidence she is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice informed the appellant of what the evidence must show to support her claim, pursuant to 38 C.F.R. §§ 3.271, 3.272.  The appellant did not respond to this notice.  The Board finds that there has been substantial compliance with the directives of the Board's September 2008 remand.

The Board notes that this issue originally arises from the appellant's May 2000 claim of entitlement to VA improved death pension benefits, and the appeal has exclusively featured evidence pertaining to the appellant's entitlement based upon her income during years around the time of the May 2000 filing of that claim.  Due to the fact that the Board's November 2002 decision was vacated by a January 2005 Court Order on the basis of VA's inadequate compliance with the VCAA notice and assistance requirements, appellate review of this matter is now again commencing more than 10 years after the time of the appellant's claim.  However, despite the fact that the RO has now provided the appellant with complete VCAA notice (in September 2009) and complied with all requirements, the appellant has not advanced any new contentions or presented any new evidence to change the evidentiary record with regard to her income or death pension entitlement, nor has any new information whatsoever been added to the record with regard to the appellant's income or possible entitlement to VA improved death pension for the more recent intervening  years that have passed since this matter was considered in the vacated November 2002 Board decision.

Thus, as the appellant has now already received all necessary notice and has not advanced any contentions or information pertaining to the more recent years that have passed since the vacated November 2002 Board decision, the Board observes that this appeal remains based upon the appellant's contentions of that time: that she was entitled to VA improved death pension benefits based upon the period for which she had submitted contentions and income documentation, and that her income for that period was not excessive for such eligibility.  The Board has recharacterized the issue, as listed above, to more clearly reflect that this appeal still concerns the basis for eligibility the appellant presented in connection with her May 2000 claim.  The record does not raise any indication of a new basis of entitlement arising in the intervening years since the appellant appealed the November 2002 Board decision to the Court; the appellant has declined to submit any new evidence, nor has she suggested any additional basis of entitlement concerning the intervening years.


FINDINGS OF FACT

1.  The Veteran died in March 1994.

2.  The current appeal arises from the appellant's May 2000 claim of entitlement to VA improved death pension benefits.

3.  The appellant's countable annualized income exceeded the maximum annual income of $6,026 effective December 1, 1999; $6,237 effective December 1, 2000; and $6,407 effective December 1, 2001, for death pension benefits for a surviving spouse with no dependents.

4.  No contentions or documentation concerning income or expenses have been submitted pertaining to the years that have passed since 2002.


CONCLUSION OF LAW

Due to income exceeding the applicable threshold, the criteria for payment of VA improved nonservice-connected death pension benefits were not met during the period that the appellant has asserted as the basis for such entitlement; the criteria are not shown to be met for any period on appeal.  38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a September 2009 letter, the appellant was formally provided with notice of the evidence necessary to substantiate the claim, the types of evidence that VA will seek to obtain, and types of evidence that the claimant is expected to provide.  This notice was effectively timely, as it was provided prior to the most recent RO-level readjudication of this case, as evidenced by the January 2011 supplemental statement of the case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The appellant never replied to the September 2009 notice.  The record further shows that there is no additional pertinent evidence that has been identified by the appellant.  Any VCAA assistance requirement has also been met.

Therefore, the Board is satisfied that the RO has now complied with all applicable notice and duty to assist requirements of the VCAA and the implementing regulations.


Analysis

The appellant contends that she is entitled to VA improved death pension benefits on the basis of income information she submitted in connection with her May 2000 claim for those benefits.  She raised this appeal in dispute of the RO's finding that her income, as documented in the evidence she submitted, exceeded the thresholds for eligibility to the benefit sought.

The Board notes that the January 2005 Court Order in this case explained the necessity to remand as based upon VA's failure to provide adequate VCAA notice to the appellant in connection with this appeal.  The merits of factual findings and legal analysis in the Board's vacated November 2002 decision in this appeal were not the direct matter of concern addressed by the Court's January 2005 Order; the case was remanded to the Board to provide the appellant with the correct VCAA notice and to afford her the opportunity to submit any additional evidence to support her claim.  Although the VCAA notice and assistance requirements have now been fulfilled in this case, the appellant has not submitted any new evidence or made any pertinent new contentions which alter the evidentiary picture of record as it existed at the time of the Board's vacated November 2002 decision on this appeal.  Thus, compliance with the VCAA and the Court's Order in this case has been accomplished, but the unchanged evidentiary picture yields substantially the same findings and conclusions in the Board's current appellate review as was the case in the Board's vacated November 2002 decision.

In May 2000, the appellant filed a claim for VA improved (non-service connected) death pension benefits as the surviving spouse of a qualifying veteran with no dependent children.  The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272

The MAPR has been published in Appendix B of VA Manual M21-1, and is currently published online by the Department of Veterans Affairs at http://www.vba.va.gov/bln/21/Rates/index.htm; the MAPR is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

The maximum annual rate of improved death pension for a surviving spouse with no dependents is $5,884 effective December 1, 1998; $6,026 effective December 1, 1999; $6,237 effective December 1, 2000, and $6,407 effective December 1, 2001.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

The appellant filed her claim for improved death pension benefits in May 2000.  At that time she indicated a monthly income of $778.00 from the Social Security Administration.  Her claim reflects that she has no dependents.  She also submitted a copy of a letter she had received from the Social Security Administration indicating that her monthly benefit in the year 2000 would be $776.00.  In a May 2000 letter to the appellant, the RO denied entitlement to improved death pension benefits on the basis that the appellant's yearly income exceeded the limit set by law of $6,026 for a surviving spouse.  It was noted that her yearly income had been calculated as $9,339 based on income received from Social Security benefits.

The appellant submitted copies of billing statements for water, a cellular phone, and electricity.  She also submitted a copy of one prescription bill totaling $10.69.  A statement from a friend indicates that she transported the appellant to her doctor appointments and the appellant paid her $20.00 per appointment.  A pharmacy statement for the period from June 1999 through December 1999 indicates that the appellant paid $33.68 for three prescriptions.  A pharmacy statement for the period from January 2000 through June 2000 demonstrates that the appellant paid $64.06 for four prescriptions.

A June 2000 statement from the appellant's physician indicates that she is disabled from work and under his care for various ailments.

In a March 2001 letter, the RO informed the appellant that although she did not indicate how often she had a doctor's appointment, they had estimated one visit per week at $20 per visit for transportation.  The RO also noted that they had calculated her monthly prescription cost as $143 per month.  The RO informed the appellant that even with those expenses, her income exceeded the allowable pension limits for VA purposes.

A May 2001 statement from the Social Security Administration indicates that the appellant would be entitled to receive Medicare hospital and medical insurance beginning June 2001.  It was noted that she would receive $713 per month and that the monthly premium for her supplemental medical insurance was $50.00 and would be taken out of her monthly checks beginning June 1, 2001.  A July 2001 statement from the Social Security Administration indicates that beginning July 2001, the appellant's monthly benefit would be $754 ($804.70 minus $50.00 for insurance premiums).

Following a thorough review of the record, the Board is compelled to conclude that the appellant's annual income shown in the evidence she has submitted, which is not excludable income under 38 C.F.R. § 3.272, is excessive for the receipt of improved death pension benefits.  The evidence demonstrates that the appellant's countable annual income exceeded the maximum annual rate of $6026 effective December 1, 1999; $6237 effective December 1, 2000; and $6407 effective December 1, 2001.  The Board notes that at her July 2001 conference with a Decision Review Officer, the appellant indicated that she would provide VA with a consolidated statement of her monthly medical expenses.  However, no such information has been received by VA at this time.  Thus, the Board must rely upon the evidence presented, which does not show that the appellant's excludable medical expenses (calculated by the RO as totaling $2542) are sufficient to reduce her income below the applicable maximum annual rate for receipt of benefits.

The Board notes that there is no evidence to the effect that the appellant's income was significantly less than she reported or that her unreimbursed medical expenses were more than reported.  Thus, although sympathetic to the appellant's claim, the Board concludes that the appellant's shown countable annualized income was excessive for purposes of eligibility for VA improved death pension benefits.  The Board notes that if significant changes arise in her countable income, the appellant may again submit a claim, with updated income information, in an effort to receive VA pension benefits.

No newer financial information has been reported subsequent to the evidence discussed above, and no information received is clearly related to or otherwise amends the financial information discussed above pertaining to whether entitlement to death pension benefits was warranted at that time.  The appellant's reported annual income from the period addressed above exceeds the applicable MAPR limits as established by Congress.  While the Board can certainly sympathize with any financial difficulty a surviving spouse may experience, the appellant is not entitled to VA death pension benefits from the date of her claim because the appellant's income exceeded the statutory limit.

Although recognizing the Veteran's honorable wartime service, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c).  In this case, the law passed by Congress specifically prohibits the payment of VA death pension benefits to surviving spouses whose income exceeds certain levels, as the appellant's income is shown to have done.  Because the appellant's income exceeded the statutory limits, she is not legally entitled to death pension benefits, regardless of the Veteran's honorable service.  Thus, the appellant's claim of entitlement to death pension benefits must be denied.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


